—In an action to recover damages, inter alia, for wrongful death, the defendants Huntington Medical Group, Robert Allen Feld, and Timothy E. Sass appeal from so much of an order of the Supreme Court, Suffolk County (Lama, J.), dated January 4, 1996, as denied their motions to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that this action was timely commenced since it was brought within six months of the dismissal of an earlier action which had been improperly commenced because the plaintiff had not yet been granted letters testamentary (see, CPLR 205 [a]; Carrick v Central Gen. Hosp., 51 NY2d 242; Vigliotti v Ricci, 229 AD2d 389; Brown v Zaino, 226 AD2d 492). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.